Title: To James Madison from John W. Green, 10 January 1818
From: Green, John W.
To: Madison, James


Dear Sir.
Fredericksburg Jany 10. 1818
I have to acknowledge the receipt of yours of the 7th Inst. as well as your former favour covering subscription papers for the central colledge. I have given such attention to the subject as my engagements from home and the urgency of my professional business would permit But have been wholly unsuccessful. Upon my return from Richmond whither I go tomorrow I will renew my efforts. But do not hope much success. Yr ob st
John W. Green
